Exhibit 10.1

 

SIXTH AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS SIXTH AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made and entered
into by and between Cano Petroleum Inc., a Delaware corporation with its
principal executive offices in Fort Worth, Texas (the “Company”), and Michael J.
Ricketts, an individual currently residing in Tarrant County, Texas
(“Employee”), effective as of the 11th day of November, 2010 (the “Amendment
Effective Date”).  Capitalized terms not otherwise defined herein shall have the
meaning ascribed to them in the below described Agreement.

 

WHEREAS, the Company and Employee entered into that certain Employment Agreement
dated July 1, 2006, and subsequent amendments thereto (the “Agreement”); and

 

WHEREAS, the Company and Employee now desire to amend, alter, modify and change
the terms and provisions of the Agreement, as follows.

 

NOW THEREFORE, for and in consideration of the mutual benefits to be obtained
hereunder and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and confessed, Company and Employee do hereby
agree to amend, alter, modify and change the Agreement, as of the Amendment
Effective Date as follows:

 

1.             Section 1. Employment. shall be deleted in its entirety and the
following substituted in place and in lieu thereof.

 

1.             Employment.  The Company hereby employs Employee in the capacity
of Sr. Vice President and Chief Financial Officer, and Employee hereby agrees to
accept such employment by the Company, upon the terms and conditions stated in
this Agreement.

 

2.             Section 4. (a) shall be deleted in its entirety and the following
substituted in place and in lieu thereof.

 

4.             Compensation.

 

(a)           Salary:  The Company shall pay Employee for his services, as base
salary, on an annualized basis, of $200,000.00 (Two Hundred Thousand Dollars)
per annum for the period from the Effective Date, which salary shall be payable
by the Company in substantially equal installments on the Company’s normal
payroll dates.  All applicable federal, state and local taxation guidelines.

 

Except as specifically amended, altered, modified and changed hereby and
heretofore, the Agreement remains in full force and effect as originally
written.

 

Remainder of Page Intentionally Blank

Signatures Follow

 

--------------------------------------------------------------------------------


 

Signatures

 

To evidence the binding effect of the covenants and agreements described above,
the parties hereto have executed this Amendment effective as of the date first
above written.

 

 

 

 

THE COMPANY:

 

 

 

 

 

CANO PETROLEUM, INC.

 

 

 

 

 

By:

/s/ S. Jeffrey Johnson

 

 

 

S. Jeffrey Johnson

 

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

/s/ Michael J. Ricketts

 

 

Michael J. Ricketts

 

--------------------------------------------------------------------------------